                Case 5:20-cr-00225-BLF Document 29 Filed 09/29/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTOFFER LEE (CABN 280360)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7241
 7        FAX: (415) 436-7234
          christoffer.lee@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. CR 20-00225-BLF
                                                      )
14           Plaintiff,                               )   STIPULATION TO EXCLUDE TIME FROM
                                                      )   OCTOBER 6, 2020 TO JANUARY 19, 2021 AND
15      v.                                            )   ORDER
                                                      )
16   PAULA OROZCO,                                    )
                                                      )
17           Defendant.                               )
                                                      )
18

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant Paula Orozco, that (1) the October 6, 2020 status conference be vacated and reset to January

21 19, 2021 for a combined plea and sentencing; (2) the parties consent to referral to Probation for

22 generation of the presentence report; and (3) time be excluded under the Speedy Trial Act from October

23 6, 2020 (the date time was previously excluded until) through January 19, 2021.

24           At the status conference held on September 15, 2020, the government and counsel for the
25 defendant agreed that time be excluded under the Speedy Trial Act until the next court date (October 6,

26 2020) so that defense counsel could continue to prepare, including by reviewing the discovery already

27 produced. At the status conference, the parties articulated a belief that the case would resolve and

28 contemplated the possibility of a combined plea and sentencing after preparation of a presentence report

     STIPULATION TO EXCLUDE TIME AND ORDER
     Case No. CR 20-00225-BLF                                                                   v. 7/10/2018
               Case 5:20-cr-00225-BLF Document 29 Filed 09/29/20 Page 2 of 3




 1 (consistent with General Order 72-6, released on September 16, 2020). The parties now stipulate and

 2 request that the previously scheduled status conference set for October 6, 2020 (and until which time

 3 was previously excluded) be vacated and reset to January 19, 2021 for a combined plea and sentencing.

 4 Additionally, the parties consent to the referral of Ms. Orozco to U.S. Probation for generation of the

 5 presentence report. The parties further stipulate and agree that excluding time from October 6, 2020

 6 until January 19, 2021 will allow for the effective preparation of counsel given review of discovery to

 7 aid in the plea process. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and agree that

 8 the ends of justice served by excluding the time from October 6, 2020 through January 19, 2021 from

 9 computation under the Speedy Trial Act outweigh the best interests of the public and the defendant in a

10 speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

11          The undersigned Assistant United States Attorney certifies that he has obtained approval from

12 counsel for the defendant to file this stipulation and proposed order.

13

14          IT IS SO STIPULATED.

15

16 DATED: 9/28/2020                                               /s/                  ___
                                                         CHRISTOFFER LEE
17                                                       Assistant United States Attorney

18
     DATED: 9/28/2020                                             /s/                ___
19                                                       ROBERT CARLIN
                                                         Counsel for Defendant Paula Orozco
20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND ORDER
     Case No. CR 20-00225-BLF                                                                  v. 7/10/2018
              Case 5:20-cr-00225-BLF Document 29 Filed 09/29/20 Page 3 of 3




 1                                                   ORDER

 2          Based upon the facts set forth in the stipulation of the parties and the representations made to the

 3 Court on September 15, 2020 and for good cause shown, the Court finds that failing to exclude the time

 4 from October 6, 2020 through January 19, 2021 would unreasonably deny defense counsel and the

 5 defendant the reasonable time necessary for effective preparation, taking into account the exercise of

 6 due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by

 7 excluding the time from October 6, 2020 to January 19, 2021 from computation under the Speedy Trial

 8 Act outweigh the best interests of the public and the defendant in a speedy trial. Therefore, and with the

 9 consent of the parties, IT IS HEREBY ORDERED that the time from October 6, 2020 to January 19,

10 2021 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A),

11 (B)(iv).

12          The Court VACATES the status conference set for October 6, 2020 and RESETS the date for the

13 next appearance in the case to January 19, 2021 at 9:00 a.m. for combined plea and sentencing.

14          With the consent of the parties, the Court REFERS Ms. Orozco to U.S. Probation for generation

15 of a presentence report in advance of the January 19, 2021 sentencing.

16

17          IT IS SO ORDERED.

18

19 DATED: _September 29, 2020___                                  ___________________________
                                                                  BETH LABSON FREEMAN
20                                                                United States District Judge

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND ORDER
     Case No. CR 20-00225-BLF                                                                    v. 7/10/2018
